IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 6, 2008

                                     No. 07-51053                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DAVID L HOWARD

                                                  Plaintiff - Appellant

LA FERIA A HOWARD; LYNDA S HOWARD;
DAVID HOWARD, JR; TATSUO R HOWARD;
YOUKO M HOWARD; PRECIOUS T HOWARD;
PRINCESS M HOWARD

                                                  Appellants

v.

MICHAEL J ASTRUE, COMMISSIONER
OF SOCIAL SECURITY

                                                  Defendant – Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:06-CV-790


Before REAVLEY, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-51053
                              Summary Calendar

      The only legal question before this court, and the only question over which
we have jurisdiction, is the legal correctness of the district court’s judgment
entered on August 1, 2007. That presents the question of whether substantial
evidence supports the Commissioner’s decision and computation of Mr. Howard’s
Social Security benefits. This court agrees with the district court and affirms
that judgment.
      AFFIRMED.




                                       2